Acknowledgments
1. 	Applicant’s amendment, filed on 7/29/2022 is acknowledged.  Accordingly claims 1-9 and 18-20 remain pending.
2.	Claims 10-17 has been cancelled by the Applicant.
3.	This paper is assigned paper No. 20220803, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5.	Claims 1-9 and 18-20 are allowed.

Response to Applicant’s Comments/Remarks

6.	Applicant’s response, filed on 7/29/2022, has fully been considered are is persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claim(s) obviates the 35 USC 101 rejection of claim(s) 1-20 set forth in the prior office action.

Examiner’s Response to Argument #1:

Applicant’s argument that the amended claim(s) obviates the 35 USC 101 rejection of claim(s) 1-20 set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.





Applicant’s Argument #2:
Applicant contends that the amended claim(s) obviates the 35 USC 103 rejection of claim(s) 1-20 set forth in the prior office action.


Examiner’s Response to Argument #2:

Applicant’s argument that the amended claim(s) obviates the 35 USC 103 rejection of claim(s) 1-20 set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Examiner's Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this Examiner’s amendment was given in a telephonic interview with Benjamin Kimes (USPTO Registration No. 50,870) on or about Wednesday, August 3, 2022
6.	 The Application has been amended one (1) time as follows:

1. (Original) A method comprising:

receiving, from a first rights holder, a) at least one of a first copy of a claimed media item or a first digital fingerprint of the first copy of the claimed media item and b) a first content management rule associated with the claimed media item, wherein the first rights holder owns a first set of rights to the claimed media item;

receiving, from a second rights holder, a) at least one of a second copy of the claimed media item or second digital fingerprint of the second copy of the claimed media item and b) a second content management rule associated with the claimed media item, wherein the second rights holder owns a second set of rights to the claimed media item;

generating a first digital fingerprint of the first copy of the claimed media item based on at least one of audio data in the first copy or video data in the first copy unless the first digital fingerprint was received;

generating a second digital fingerprint of the second copy of the claimed media item based on at least one of audio data in the second copy or video data in the second copy unless the second digital fingerprint was received;

comparing the first digital fingerprint to the second digital fingerprint;

determining that the first copy and the second copy are copies of the same claimed media item based upon a match between the first digital fingerprint and the second digital fingerprint;

determining whether all rights to the claimed media item have been accounted for; and

responsive to determining that all rights to the claimed media item have been accounted for, determining a set of actions to be performed for hosted media items comprising the claimed media item based at least in part upon the first content management rule and the second content management rule, wherein each action in the set of actions is associated with at least one of a territory, a media sharing platform, or a date range, and wherein the set of actions comprises actions for a plurality of media sharing platforms. 

2. (Original) The method of claim 1, further comprising:

receiving a first request from a first media sharing platform of the plurality of media sharing platforms, the first request comprising at least one of a) a first hosted media item uploaded to the first media sharing platform or b) a third digital fingerprint of the first hosted media item;

generating the third digital fingerprint from at least one of audio data or video data of the first hosted media item unless the third digital fingerprint was included in the first request;

comparing the third digital fingerprint to a plurality of digital fingerprints of known claimed media items, wherein the plurality of digital fingerprints comprises the first digital fingerprint;

determining that the third digital fingerprint matches the first digital fingerprint;

determining that the first hosted media item comprises at least a portion of the claimed media item;

determining a first subset of the set of actions to be performed for the first hosted media item based at least upon an identify of the first media sharing platform; and

notifying the first media sharing platform of the first subset of the set of actions to be performed for the first hosted media item.

3. (Original) The method of claim 2, further comprising:

generating a first unique identifier (ID) for the first hosted media item;

notifying the first media sharing platform of the first unique ID for the first hosted media item;

receiving a second request from the first media sharing platform responsive to a user attempting to view the first hosted media item from a first territory, the second request comprising the first unique ID and an identification of the first territory;

determining an action to be performed for the first hosted media item based on the identity of the first media sharing platform, the first unique ID and the first territory; and

notifying the first media sharing platform of the action to be performed for the first hosted media item.

4. (Original) The method of claim 2, further comprising:

receiving a second request from a second media sharing platform of the plurality of media sharing platforms, the second request comprising at least one of a second hosted media item uploaded to the second media sharing platform or a fourth digital fingerprint of the second hosted media item;

generating the fourth digital fingerprint from at least one of audio data or video data of the second hosted media item unless the fourth digital fingerprint was included in the second request;

comparing the fourth digital fingerprint to the plurality of digital fingerprints of known claimed media items;

determining that the fourth digital fingerprint matches the first digital fingerprint;

determining that the second hosted media item comprises at least a portion of the claimed media item;

determining a second subset of the set of actions to be performed for the second hosted media item based at least upon an identity of the second media sharing platform, wherein the second subset is different from the first subset; and

notifying the second media sharing platform of the second subset of the set of actions to be performed for the second hosted media item.

5. (Original) The method of claim 4, wherein the first media sharing platform has exclusivity to the claimed media item for a specific territory, and wherein the second subset of actions comprises an action to prevent the second hosted media item from being shown in the specific territory.

6. (Original) The method of claim 4, wherein the first media sharing platform has exclusivity to the claimed media item, and wherein the second subset of actions comprises an action to a) mute the second hosted media item or b) replace audio of the second hosted media item with different audio during playback of the second hosted media item.

7. (Original) The method of claim 4, wherein the first request further comprises an account ID of a first account on the first media sharing platform associated with the first hosted media item, the method further comprising: 

determining that the first account is whitelisted for the claimed media item, wherein the first subset of actions includes actions that are not included in a second subset of the set of actions associated with a second account on the first media sharing platform and the second hosted media item that also comprises at least a portion of the claimed media item.

8. (Original) The method of claim 1, further comprising:

determining that not all rights to the claimed media item have been accounted for; and

determining that hosted media items comprising the claimed media item are to be removed from or blocked on the plurality of different media sharing platforms.

9. (Original) The method of claim 1, further comprising:

receiving an instruction from the first rights holder to modify the first content management rule; and

determining an updated set of actions to be performed for hosted media items comprising the claimed media item based at least in part upon the modified first content management rule and the second content management rule, wherein an action for at least one of a media sharing platform or a territory is different between the set of actions and the updated set of actions.

10-17. (Cancelled)

18. (Original) A computing device comprising: a memory; and a processing device operatively coupled to the memory, the processing device to: receive, from a first rights holder, a) at least one of a first copy of a claimed media item or a first digital fingerprint of the first copy of the claimed media item and b) a first content management rule associated with the claimed media item, wherein the first rights holder owns a first set of rights to the claimed media item; receive, from a second rights holder, a) at least one of a second copy of the claimed media item or a second digital fingerprint of the second copy of the claimed media item and b) a second content management rule associated with the claimed media item, wherein the second rights holder owns a second set of rights to the claimed media item; generate a first digital fingerprint of the first copy of the claimed media item based on at least one of audio data in the first copy or video data in the first copy unless the first digital fingerprint was received from the first rights holder; generate a second digital fingerprint of the second copy of the claimed media item based on at least one of audio data in the second copy or video data in the second copy unless the second digital fingerprint was received from the second rights holder; compare the first digital fingerprint to the second digital fingerprint; 

determine that the first copy and the second copy are copies of the same claimed media item based upon a match between the first digital fingerprint and the second digital fingerprint; determine whether all rights to the claimed media item have been accounted for; and responsive to determining that all rights to the claimed media item have been accounted for, determine a set of actions to be performed for content comprising the claimed media item based at least in part upon the first content management rule and the second content management rule, wherein each action in the set of actions is associated with at least one of a territory, media sharing platform, or a date range, and wherein the set of actions comprises actions for a plurality of media sharing platforms.

19. (Original) The computing device of claim 18, wherein the processing device is further to: receive a first request from a first media sharing platform of the plurality of media sharing platforms, the first request comprising at least one of a) a first hosted media item uploaded to the first media sharing platform or b) a third digital fingerprint of the first hosted media item; generate a third digital fingerprint from at least one of audio data or video data of the first hosted media item unless the third digital fingerprint was included in the first request; compare the third digital fingerprint to a plurality of digital fingerprints of known claimed media items, wherein the plurality of digital fingerprints comprises the first digital fingerprint; determine that the third digital fingerprint matches the first digital fingerprint; determine that the first hosted media item comprises at least a portion of the claimed media item; determine a first subset of the set of actions to be performed for the first hosted media item based at least upon an identify of the first media sharing platform; and notify the first media sharing platform of the first subset of actions to be performed for the first hosted media item. 

20. (Original) The computing device of claim 18, wherein the processing device is further to:

receive, from the first rights holder, a first rights claim associated with the first copy of the claimed media item, wherein the first rights claim identifies the first set of rights to the claimed media item;

receive, from the second rights holder, a second rights claim associated with the second copy of the claimed media item, wherein the second rights claim identifies the second set of rights to the claimed media item;

determine that the first set of rights includes a particular right that is also included in the second set of rights;

determine that a rights conflict exists between the first rights holder and the second rights holder with regards to the claimed media item;

initiate a conflict resolution process between the first rights holder and the second rights holder to determine a proper rights holder for the particular right;

send a notice of a conflicting rights claim for the particular right to the first rights holder and the second rights holder;

receive a response from the first rights holder relinquishing their claim to the particular right;

determine that the particular right belongs to the second rights holder; and

resolve the rights conflict in favor of the second rights holder.

Reasons for Allowance
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2006/0167881 to Aydar) which discloses a method and apparatus for identifying, tracking and monitoring digital media files is provided. The system provides numerous methods of interfacing with a content outlet. The methods further include comparing attributes of content to be downloaded with attributes of content in a media database. The methods also includes providing restrictions based on a result of the comparing. The methods further include monetizing the methods between both retailers and rights-holders using the system. Additionally, the method may include providing retail analysis, resolving disputes, and distributing royalty payments to rights-holders of content.  Another prior art of record (US Publication No. 2021/0110469 to Ross) which discloses a rights server system comprises a combination of digital fingerprint authentication techniques, processes, programs, and hardware that facilitate the creation, assignment, management, and enforcement of rights related to a physical object. An unspoofable, secure linkage is created between a physical object and an associated digital file through a digital fingerprint of the object. The digital fingerprint must be unambiguously derived from the object. The rights server manages interests in the physical object through issuing digital tokens which are linked to the associated digital file. Various assets can be securely managed, manually and programmatically, through ownership tokens and access tokens, implemented in the associated digital files in the server system.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 18, specifically the combination of steps of: generating a first digital fingerprint of the first copy of the claimed media item by the claimed media ingestion module based on at least one of audio data in the first copy or video data in the first copy unless the first digital fingerprint was received; generating a second digital fingerprint of the second copy of the claimed media item by the claimed media ingestion module based on at least one of audio data in the second copy or video data in the second copy unless the second digital fingerprint was received; comparing, by a media rights determiner of the aggregated media rights platform, the first digital fingerprint to the second digital fingerprint as recited in claims 1 and 18.  Moreover, the missing claimed elements from Ayadar/Ross are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Ayadar/Ross disclosures because it is not common to: generating a first digital fingerprint of the first copy of the claimed media item by the claimed media ingestion module based on at least one of audio data in the first copy or video data in the first copy unless the first digital fingerprint was received; generating a second digital fingerprint of the second copy of the claimed media item by the claimed media ingestion module based on at least one of audio data in the second copy or video data in the second copy unless the second digital fingerprint was received; comparing, by a media rights determiner of the aggregated media rights platform, the first digital fingerprint to the second digital fingerprint.  Hence, the claims are allowable over the cited prior art.  Dependent claims 2-9 and 19-20 are also allowable for the same reason(s) described above.

8.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.


/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        August 3, 2022